Citation Nr: 1225513	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a plot or internment allowance.  

2.  Entitlement to nonservice-connected burial allowance. 


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active service in the U.S. Navy from August 1962 to August 1966.  He had two years and two month of overseas or foreign service.  As reflected on the Veteran's DD-214, his military decoration awarded was the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appellant was scheduled to testify at a hearing before a traveling Veterans Law Judge sitting at Phoenix, Arizona, in May 2012.  However, she cancelled that hearing.  

The Veteran died on March [redacted], 2006, and the immediate cause of his death was listed as respiratory failure due to terminal end-stage pancreatic cancer with malignant pleural effusion.  Another significant condition contributing to his death but not related to the underlying cause of death was listed as "DM-2."  The appellant was notified by RO letter in September 2006 that her claim for Dependency and Indemnity Compensation (DIC) benefits was denied because there was no evidence that the Veteran's death was related to his military service.  

For the benefit of the appellant, the Board points out that veteran's who served in-land in the Republic of Vietnam during the Vietnam Conflict are presumed to have been exposed to herbicides and that, under the law, veteran's exposed to herbicides are presumptively entitled to service connection if they develop diabetes mellitus, type II, at any time during their life-time.  Thus, if the notation "DM-2" on the Veteran's death certificate stands for diabetes mellitus, type II, and if the appellant believes that the Veteran at any time during the Vietnam Conflict was in-land in the Republic of Vietnam during the Vietnam Conflict she may assert a claim for DIC on this basis by contacting the RO and notifying the RO to this effect.  


FINDINGS OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, the appellant submitted written notification to the Board in May 2012, requesting a withdrawal of this appeal in its entirety.  Hence, there remain no allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


